Appeal Dismissed and Memorandum Opinion filed December 17, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00578-CV

                       DWAINE CAMPBELL, Appellant
                                          V.
                            TOLA ORESUSI, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1135091

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed July 18, 2019. Appellant’s brief
was due October 4, 2019. No brief or motion for extension of time to file the brief
was filed.

      On October 22, 2019, the court ordered appellant to file a brief by November
21, 2019. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.




                                         2